Citation Nr: 0015114	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-07 953	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for carcinoma of the 
right breast status post lumpectomy with fibrosis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right axillary 
dissectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for right thigh muscle 
strain.

4.  Entitlement to service connection for rectal polyps.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs

FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1993 to August 1995.

2.	On May 26, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



